Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the microfluidic structure includes an optical measurement region that includes an optical irradiation region at the first side surface that allows light irradiated on the optical irradiation region to interact with the microparticles when present in the flow path”.  The instant phrase fails to specify any structure features other than a generic region along the side surface, and does not specify an optical source or detector.  The source, detector, and thus optical pathways relate to an intended use of the claimed microfluidic device.  No clear structural features are implied by their intended use. One of ordinary skill in the art would not be apprised of the scope of the claims, and the extent to which the device requires an irradiation means and detection means.  For the purposes of rejection, the phrase will be interpreted as only needing to provide a region capable of facilitating measurement of a region.
Claim 13 recites a measuring device comprising a light source and detector, and an intended use of the device relative a microfluidic structure.  The microfluidic structure itself is not recited as a structural feature comprised within the measuring device.  No clear structural features are implied by the intended use. One of ordinary skill in the art would not be apprised of the claim scope, and the extent to which the device requires the microfluidic structure.  The device disclosed by Lee is considered suitable for the specified intended use (Fig 3).  For claims 13-18, the prior art is considered suitable for each of the claim phrases drawn to intended use arrangements of the source-detector relative the microfluidic device.
The balance of claims are rejected on dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20040233424).
Regarding claims 1 and 19, Lee discloses a microfluidic device 100 and method of measuring particles comprising: providing a microfluidic structure including a plurality of substrate layers (fig 3, P. 0049), at least one of which includes a flow path (channels 1 and 2; fig 2A-C) through which a liquid containing microparticles may flow, wherein the microfluidic structure includes: a top surface, a bottom surface arranged opposite the top surface, a first side surface arranged between the top and bottom surfaces, and a second side surface arranged opposite the first side surface (Fig 3 illustrates top, bottom, and first and second side surfaces of microfluidic structure; P. 0049); and wherein the microfluidic structure includes an optical measurement region (fig 1, region between fibers 9) that includes an optical irradiation region (fig 1 and 3G, P. 0049, adjacent to an end face of fiber 9) at the first side surface that allows light irradiated on the optical irradiation region to interact with the microparticles when present in the flow path, a portion of the flow path, and an optical detection region at the second side surface.
Regarding claim 2, Lee discloses wherein the microfluidic structure includes a first substrate layer and a second substrate layer having a bonding surface at which the first substrate layer and the second substrate layer are bonded, and wherein the optical measurement region does not include the bonding surface (Fig 3F shows fusion of substrates, 3G shows insertion of optical fibers which are etched and do not include bonding).
Regarding claim 3, Lee discloses wherein the bonding surface is arranged along a first direction from a first end of the plurality of substrate layers to a second end of the plurality of substrate layers, and wherein along the first direction, the bonding surface includes at least one notch at the optical measurement region (optical fibers are positioned within a ‘notch’; Fig. 3A-H; P. 0049).
Regarding claim 4, Lee discloses wherein the optical measurement region includes a light transmission path along a second direction orthogonal to the first direction (Fig 3G shows fibers orthogonal to bonding direction).
Regarding claim 13, Lee discloses a microparticle measuring device, comprising: a light source 40 configured to irradiate light on a first side surface of a microfluidic structure that includes a plurality of substrate layers, at least one of which includes a flow path 1 through which a liquid containing microparticles may flow (Fig 1); and a detector 50 configured to detect a signal based, at least in part, on an interaction of the light with the microparticles when present in the liquid (P. 0041-0044).  Further regarding claim 13 and claims 14-18, the microfluidic structure itself is not recited as a structural feature comprised within the device.  These claims relate to an intended use of the claimed light source and detector combination.  However, no clear structural features are implied by the intended use.  The device disclosed by Lee is considered suitable for the specified intended use (Fig 3).
For claims 14-18, the prior art is considered suitable for each of the claim phrases drawn to intended use arrangements of the source-detector relative the microfluidic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20040233424).
Regarding claim 5, Lee discloses wherein the at least one notch includes a first notch and a second notch (Fig 3).  The shape of a notch is a matter or common design consideration that would have been obvious to one of ordinary skill in the art at the time of the invention based on given the design constraints.
Regarding claim 6, Lee illustrates the first notch is arranged at the first side surface and the second notch is arranged at the second side surface (Fig 2A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20040233424) in view of Domansky et al. (US 10836987).
Regarding claim 7, Lee does not disclose wherein within the optical measurement region, a thickness of the first substrate layer and/or the second substrate layer along a direction between the top and bottom surfaces is different than the thickness of the first substrate layer and/or the second substrate layer outside of the optical measurement region.  In the same field of endeavor or microfluidics, Domansky discloses a microfluidic device having a high-shear seeding channel wherein the thickness of a first substrate layer along a direction between the top and bottom surfaces is different than the thickness outside the measurement region, wherein the device further comprises an optical window for micro- or spectroscopic inspection (Col. 4-5; figures 2 and 3), with the variable height providing the advantage of controlled sample flow velocity through a region based on the desired function.  In light of the increased control over particle reaction and measurement as provided by the variable height flow path as taught by Domansky, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lee.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20040233424) in view of Takeda (CN 102753955).
Regarding claims 8-11, Lee does not disclose a reflector arranged to reflect forward scattering light within the optical measurement region.  In the same field of endeavor, Takeda discloses a microfluidic device comprising an optical measurement region, the device further comprising a reflector arranged to reflect forward scattering light within the measurement region (P. 106-107; Fig 6-8).  In light of the improved optical detection provided by the optical reflector as taught by Takeda, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877